PRATT, J.
The case went to the jury on the point as to whether the injury was caused by the defective brake. oThe verdict establishes that to be the fact, and from that we think defendant’s liability results. We are not able to ■agree with defendant’s counsel that the railroad company owed no duty to the plaintiff in respect to that brake. The perils of his occupation which he assumed did not include defective rolling gear of which he had no notice. The court correctly held that concurring negligence of a coemployé did not relieve defendants from responsibility. Lilly v. Railroad Co., 107 N. Y. 566, 14 N. E. 503. The verdict was not excessive. Judgment affirmed, with costs. BROWN, J., dissents without opinion.